Although it is'not necessary to include in a statement of the case, all of the documents presented during the trial, as it is sufficient to state substantially the contents thereof, so that they may be identified, nevertheless, as the judge in his order of November 24 último holds, documents must be transcribed in full when, in order to reach a just conclusión, it is necessary to fexamine the whole contract.
In this case the trial judge considered that all the documents should be set forth in the statement of the case, and, it not having been shown that it was error, it must be presumed that the judge acted within the limits of a sound and *803wise discretion, which, he was in a better position to exercise than this Supreme Court would be, because he had before him all of the evidence taken during the trial.
The order of the trial court of November 24 last must, therefore, be complied with.

Motion overruled.

Justices Hernández, Figueras, MacLeary and Wolf concurred.
Mr. Chief Justice Quiñones did not take part in the decision of this case.